DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed April 06, 2019.
Claims 1-20 are pending.
Examiner has presented the rejections of all of the independent claims first (e.g. claims 1, 11 and 20) followed subsequently by the rejections of the respective dependent claims.
No Information Disclosure Statement (IDS) filed by Applicant with this Application. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Objection
7.	Claims 2 and 12 recited the limitations of “and/or”. The term “and/or” do not indicate which limitation is included or excluded for the claim. Examiner read the limitation as “or”. 
Claim 1 recited the limitation “A method”, which should read as “A computer-implemented method”.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.  
Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

8.	Claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, 
9.	Claim 11 recited the limitations of “server and controller”. The server and controller as recited in the claims can be interpreted as software. A software per se is not statutory as there are no structure recited within to realize the program functionality (see MPEP 2106). The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. The claimed server does not necessarily include at least one of hardware element. Therefore, the claimed server is not limited to embodiments which include the hardware necessary to enable any underlying functionality to be realized, instead being software per se, and is therefore non-statutory.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims. 
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 5, 6, 15 and 16 recited the limitations of “fulfill (e.g. sources to fulfill)”; claims 4 and 10 recited the limitations of “establish”. The term fulfil and establish is merely intended use, which does not further limit the claimed invention, does not distinguish the claimed from the prior art of record.
In claim 10 and 19 recited the limitations of “if the response time exceeds a threshold”. The claim language do not described the alternate scenario. The phrase “if” makes the claim language indefinite as it fails to point out what is being described.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.  
Claim Rejections- 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 
13.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
14.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kulkarni et al. (US 2019/0340256 A1 A2), hereinafter Kulkarni in view of McFarlane et al. (US 2013/0246406 A1), hereinafter McFarlane.  
	As for claim 1, Kulkarni teaches a method comprising: searching, by a search controller, search results stored in one or more caches in response to a search query initiated from a client device, wherein the search results stored in the one or more caches are cached from search results received from respective one or more search providers in response to one or more other search queries ([0100], objects are cached, shared with client application, returned search query results);
obtaining, by the search controller, a first subset of search results from the one or more caches, wherein the first subset of the search results is obtained by searching for results in at least one of the one or more caches using one or more search terms which form the search query initiated from the client device (see [0056], a search query request all objects of a particular object type that include certain search terms, subset of a set of candidate objects maintained in the object cache on the client device), 
receiving, by the search controller, a second subset of search results from one or more search providers; and returning, by the search controller, a set of search results second subset to the client device that includes at least one search result from the first subset of search results to …….a response time to retrieve the search results (see [0056] satisfy a search criteria specified in the search query, determine the search results specified in the search query, subset of the objects maintained in the cache, [0057], determine features describing the objects that include extracting features, time of the last modification/length of times interval between the present time and the last time of modification).
Kulkarni teaches the claimed invention including the limitations of at least one search result from the first subset of search results, a response time to retrieve the search results ([0056], [0057]). 
Kulkarni does not explicitly teach the limitations of reduce a response time to retrieve the search results. In the same filed of endeavor, McFarlane teaches the claim recited limitations of reduce a response time to retrieve the search results (see [0035], search terms include minimum number of times, minimum relevancy score, rank for search results).
Kulkarni and McFarlane both references teach features that are directed to analogous art and they are from the same field of endeavor, such as user to enter search terms, complete search query, in return receiving search results based on user input. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McFarlane’s teaching to Kulkarni’s system 
for dynamically suggesting answers to questions submitted to a portal of an online service. Thus, help document search term suggestions with limited user input can enable users to quickly and efficiently find useful help documents. The dynamically suggesting answers to questions submitted to a portal of an online service is useful for on-demand service, multi-tenant services and multi-tenant databases (see McFarlane, [0010]). 
As for claim 11, 
		The limitations therein have substantially the same scope as claim 1 because claim 11 is a server claim for implementing the steps as recited in claim 1. Therefore, claim 11 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McFarlane’s teaching to Kulkarni’s system 
for dynamically suggesting answers to questions submitted to a portal of an online service. Thus, help document search term suggestions with limited user input can enable users to quickly and efficiently find useful help documents. The dynamically suggesting answers to questions submitted to a portal of an online service is useful for on-demand service, multi-tenant services and multi-tenant databases (see McFarlane, [0010]). 
As for claim 20, 
		The limitations therein have substantially the same scope as claim 1 because claim 20 is a non-transitory computer-readable medium claim for implementing the steps as recited in claim 1. Therefore, claim 20 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McFarlane’s teaching to Kulkarni’s system 
for dynamically suggesting answers to questions submitted to a portal of an online service. Thus, help document search term suggestions with limited user input can enable users to quickly and efficiently find useful help documents. The dynamically suggesting answers to questions submitted to a portal of an online service is useful for on-demand service, multi-tenant services and multi-tenant databases (see McFarlane, [0010]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kulkarni and McFarlane teaches:
wherein the second subset of search results include search results that update one or more results of the first subset of search results and/or add new search results to the first subset of search results (see Kulkarni, [0003]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kulkarni and McFarlane teaches:
further comprising registering the one or more search providers by the search controller, wherein registering the one or more search providers includes: identifying the one or more search providers; and determining one or more types of sources from which each of the identified search providers can return search results in response to search queries (see Kulkarni, [0097]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kulkarni and McFarlane teaches:
further comprising: establishing, by the search controller, one or more cached search providers, wherein each of the one or more cached search providers corresponds to a respective one of the one or more search providers; and coupling, by the search controller, each of the one or more cached search providers to the respective one of the one or more caches (see Kulkarni, [0097], [0100]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kulkarni and McFarlane teaches:
further comprising in response to receiving the search query: determining, by the search controller, the one or more types of sources to fulfill; and selecting, by the search controller, the one or more search providers from which to obtain search results based on the determined one or more types of sources to fulfill (see Kulkarni, [0118]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kulkarni and McFarlane teaches:
further comprising selecting, by the search controller, the one or more cached search providers from which to obtain search results based on the determined one or more types of sources to fulfill (see Kulkarni, [0118], [0125]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kulkarni and McFarlane teaches:
further comprising in response to receiving search results from the one or more search providers, storing, by the search controller, each of the search results in the one or more caches (see Kulkarni, [0005], [0100]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kulkarni and McFarlane teaches:
wherein storing each of the search results in the one or more caches includes formatting each of the search results into a searchable structure, and wherein the searchable structure is a key-value pair (see Kulkarni, [0047], [0057]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kulkarni and McFarlane teaches:
wherein: a key of the key-value pair includes one or more properties used by a search algorithm to select whether an item should be included in a set of search results, and a value of the key-value pair includes a set of properties that define a single item in the set of search results (see Kulkarni, [0035], [0057]; McFarlane, [0069], [0074]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Kulkarni and McFarlane teaches:
wherein establishing the one or more cached search providers includes determining a response time at which the one or more search providers can return search results and establishing the respective one or more cached search providers if the response time exceeds a threshold (see Kulkarni, [0062]).
Claims 12-18 corresponds in scope claims 2-10 and is similarly rejected. 
Prior Arts
15. 	US 2012/0290567 A1 teaches single search queries associated with multiple sources, search algorithm to rank all the documents/files in its respective remote source unit by relevance, and each companion application of the remote source units returns the results to the client device ([0123]).
	US 2018/0307727 A1 teaches single search query comprises a search term, indexing document with respect to remote sources. Subsets of respective set of results from plurality of remote sources, cache determine file or folders are in the search results (abstract, [0108]).
	Ma et al., “User-Aware Caching and Prefetching Query Results in Web Search Engines”, SIGIR 2012 teaches user’s query results page which prefetched in a caching system, user subset selection include query results pages (page 1164).
	US 20090089296, EP2043011A2, US 20140136713, EP3343408A1, US  20200334257, EP2633444A2, US 20150310058, US 10223456, US 20200104415, WO2020214347A1, US 10565255, US 10783175, EP3956784A1, US 20150066890, US 20180307727, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 

Conclusion
16.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
17.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
18.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154           
6/16/22